                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RENEE C. MAURICE,                                      CASE NO. C19-1837-JCC
10                             Plaintiff,                   ORDER
11          v.

12   ALLSTATE INSURANCE COMPANY,

13                             Defendant.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   David W. Christel, United States Magistrate Judge (Dkt. No. 19) 1 regarding Defendant’s partial
17   motion to dismiss (Dkt. No. 9). Having thoroughly considered the record and the report and
18   recommendation, Court hereby ORDERS that:
19          1. The report and recommendation (Dkt. No. 19) is ADOPTED;
20          2. Defendant’s partial motion to dismiss (Dkt. No. 9) is GRANTED;
21          3. Plaintiff’s insurance bad faith and Insurance Fair Conduct Act claims related to the
22               2013 motor vehicle accident are DISMISSED with prejudice; and
23          4. The Clerk is DIRECTED to send copies of this order to the parties and to the
24               Honorable David W. Christel.
25
            1
              The deadline for Plaintiff to object to the report and recommendation was January 2,
26   2020. (See Dkt. No. 19.) Plaintiff did not timely file objections. (See Dkt. No. 20.)

     ORDER
     C19-1837-JCC
     PAGE - 1
 1          DATED this 28th day of January 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1837-JCC
     PAGE - 2
